DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Claim Status
	Claims 1, 4, 16, 18-19, 53, 61, 63, 67, 70-71, 75, and 76 are pending.  Claim 76 was newly added in the Reply filed 10/29/2021.  Claims 2, 6, 10, and 66 were canceled in the Reply filed 10/29/2021.  The scope of all pending claims was altered by amendments to independent claim 1 as filed 10/29/2021.  Claim 63 is withdrawn. Claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, 75, and 76 are presently considered. 

Election/Restrictions
Applicant’s election of the Species of PPMO4 and the method of treating DMD as set forth at Example 3 of the Specification in the reply filed on 10/21/2019 was previously acknowledged (see Reply filed 10/21/2019 at pages 18-20). Because applicant did not distinctly 
	Following extensive search, examination, and consideration of Applicant’s arguments as filed 10/29/2021, including the alleged unexpected results arising from the combination of SEQ ID NO: 2 with the specific peptide and structures of PPMO-4, the elected species PPMO-4 has been deemed free of the prior art. Accordingly, examination has now been extended to a non-elected species. 
	Per MPEP § 803.02(III)(A), 
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. . .
Accordingly, Examination was extended to the additional species encompassed by the genus recited at instant claim 75, which were also deemed free of the prior art.  No other species are presently claimed. Accordingly, examination proceeded to species within the broadest genus of record (i.e., instant claim 1) to facilitate determination of the broadest allowable genus to which Applicant is entitled.  Therefore, examination was extended to non-elected species reading upon instant claim 1, namely species of form 5’-EG3-M23D-[C(O)-(OCH2CH2)2-3]-G(R)5-8-3’, wherein the carrier peptide is capped with a stearoyl group  These non-elected species were subsequently deemed obvious in view of the prior art as set forth below.  Per MPEP § 803.02(III), examination has not been extended to all non-elected species.  Claims that do not read upon the non-elected species are presently withdrawn.
63 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2019.
	Although examination was not extended unnecessarily to non-elected species, during search and examination, art pertinent to non-elected species was discovered incidentally.  As a courtesy to the Applicant, this art has been applied below.  However, examination has not been extended to non-elected species at this time.
Claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, 75, and 76 are presently considered. 

Information Disclosure Statement
Applicant is advised that any documents or publications pertaining to instant SEQ ID NO: 2 are pertinent to examination.
Applicant should note that some documents disclosed on the IDS form submitted on 10/29/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. Here, the earliest relevant date is 12/15/2015 corresponding to US 62/267,723; therefore any documents published in 2014 or later must be accompanied by both month and year of publication.


Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended claim 1 is representative of the pending claim scope.  As amended in the most recent Reply, it is understood that claim 1 does not limit the scope of the claims to any specific mRNA target sequence.  Notably, all examples of record pertain only to sequences suitable for the treatment of muscular dystrophy, but instant claim 1 is not so limited.
Examiner notes that AVI-4658 of Sazani et al. (Repeat-Dose Toxicity Evaluation in Cynomolgus Monkeys of AVI-4658, a Phosohorodiamidate Morpholino Oligomer (PMO) Drug for the Treatment of Duchenne Muscular Dystrophy, International Journal of Toxicology, vol. 16 and/or R17.
Analogous art includes at least all art pertinent to the design and delivery of PPMOs, PMOs, antisense molecules, etc.; and linker chemistries known in the art for use with either antisense molecules or peptides.
Triethylene glycol is also known in the art as TEG, Triglycol, and trigen.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
	All previous rejections are withdrawn.  New or revised rejections are set forth below.  This action is non-final.

New or Revised Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at page 3 identifies that R4 is R12, and that R12 may be selected from seven moieties that have endpoints identified as R13 and R14, wherein R13 is adjacent to a squiggly line 13 is defined at pages 3 and 4 of claim 1 by reference to six compounds that each contain two such lines, one on each side.  No indication of which line is connected to the nitrogen atom shown at Formula (I) or which line is connected to the portion remaining portion of R12 containing R14. Accordingly, there is a material and substantial concern regarding the orientation and arrangement of R13 with respect to the rest of the claimed compound at claim 1.  Currently it is unclear if the left most portion shown for each R13 moiety is linked to the nitrogen atom of Formula (I), if the right most portion shown for each R13 moiety is linked to the nitrogen atom of Formula (I), or if R13 is intended to be reversible.  Accordingly, the proper interpretation is not clear and the interpretation directly impacts the metes and bounds of the pending claim scope and applicable prior art.  Therefore, claim 1 is rejected as indefinite. 
Dependent claims 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 depend from an indefinite base claim and do not clarify the indefiniteness of the base claim, and therefore are also rejected as indefinite. 
Claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 are rejected as indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0289457 A1 (Nov. 15, 2012) in view of Ma et al. (Design and Synthesis of RNA Miniduplexes via a Synthetic Linker Approach, Biochemistry, vol. 32:1751-1758 (1993); hereafter “Ma”) and US 8,592,386 B2 (Nov. 26, 2013).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated by reference into the instant rejection.  Additional claim interpretations are set forth below. 
US’457 pertains to Peptide-Oligomer conjugates, including conjugates wherein peptides are conjugated to a PMO oligomer at the 3’ end (see, e.g., US’457 at abs, (see, e.g., US’457 at ¶¶[0021], claims 49-50, 53-54, Fig. 1C).  Regarding instant claims 1, 4, 16, 18, 19, 53, 61, 76, and the structures of Formula (I), US’457 teaches, discloses, and reduces to practice highly similar compounds relative to those compounds now claimed (see, e.g., US’457 at ¶¶[0478]-[0484], [0491]):
5’-EG3-M23D-G(R)5		“NG-11-0045”
5’-EG3-M23D-G(R)6		“NG-11-0009”
5’-EG3-M23D-G(R)7		“NG-11-0010”
5’-EG3-M23D-G(R)8		“NG-11-0216”
Wherein “EG3” is triethylene glycol and has the structure HO(CH2CH2O)3C(O)- (see, e.g., US’457 at ¶[0483], ¶[0281] at Table 3 on 51; compare id. with instant R5); wherein “M23D” is see, e.g., US’457 at ¶¶[0478], [0483]; compare id. with instant R2 and z); and wherein “G(R)5-7” is an arginine-rich carrier peptide having a glycine linker corresponding to prior art sequences SEQ ID NOs: 158-161:
(R)5 		tg-RRRRR-aa		SEQ ID NO: 158, 
(R)6		tg-RRRRRR-aa	SEQ ID NO: 159, 
(R)7 		tg-RRRRRRR-aa	SEQ ID NO: 160, and 
(R)8 		tg-RRRRRRRR-aa	SEQ ID NO: 161
(see, e.g., US’457 at Table 1 starting at ¶¶[0103]-[0166]; see esp. id. at ¶¶[0120]-[0125], [0165]-[0166), wherein “tg” is an amino acid terminus capped with a benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
These arginine-rich sequences are disclosed as having numerous benefits upon conjugation to morpholino sequences, including increased/enhanced PMO cellular uptake (see, e.g., US’457 at ¶[0008]), reduced toxicity via a glycine at the amino terminus and lack of unnatural amino acids (see, e.g., US’457 at ¶[0104] and ¶¶[0106]-[0107], noting that ¶[0107] reasonably identifies that the (Arg)x-glycine may be linked to the PMO via a linker), duplex stabilization (see, e.g., US’457 at ¶¶[0117]), among multiple other benefits (see, e.g., US’457 at ¶¶[0112]-[0117]).  Accordingly, as noted above, the prior art embodiments of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 each satisfy instant claim 1 with respect to R3, R5, R2, an z (see discussion above; see also US’457 at ¶[0483], ¶¶[0166]-[0170], ¶[0281] at Table 3 on 51; see also US’457 at Fig. 1C).  Regarding instant position R1, US’457 informs artisans that the corresponding position “X” (see, e.g., US’457 at Fig. 1C) may be N(Me)2 for a PMO (see, e.g., US’457 at ¶¶[0247], Table 2 at 32-34 starting at ¶[0243], ¶¶[0480]-[0483], claim 35, 49; see also US’457 at ¶[0483], noting that the “M23D” sequence was a normal morpholino oligonucleotide).  The species reduced to practice by US’457 only differ from the instantly claimed embodiments in ways recognized and taught in the prior art.  Specifically, the prior art species only differ at a portion of instant R12 (a.k.a. R4) R12/R4 position corresponds to the prior art disclosure of the carrier peptides of “G(R)5-8” (see, e.g., US’457 at SEQ ID NOs: 158-161; ¶¶[0478]-[0484], [0491]), which are reasonably understood to have the consensus structure of
tg-[R]5-8-aa
(see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125]), wherein “tg” is an amino acid terminus capped with a benzoyl, or stearoyl group (see, e.g., US’457 at Table 1 index on page 26) and “aa” is a glycine residue (id.).  
wherein “aa” is glycine and therefore satisfies the requirements of instant R14, wherein R14 is 
    PNG
    media_image1.png
    77
    102
    media_image1.png
    Greyscale
and instant R17 is hydrogen; and wherein instant R16 is satisfied by the arginine-sequences and are 
    PNG
    media_image2.png
    173
    138
    media_image2.png
    Greyscale
, wherein instant “r” is 5-8, and instant R18 is an amino acid terminus capped with a benzoyl or stearoyl group (see, e.g., US’457 at Table 1 starting at ¶[0165], ¶¶[0120]-[0125], at Table 1 index on page 26).  Therefore, when instant R13 is a bond, the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 only differ from the claimed compounds by the linker portion of instant R12, namely the -C(O)-(OCH2CH2)n- portion of 
    PNG
    media_image3.png
    60
    183
    media_image3.png
    Greyscale
.  However, although US’457 does not explicitly teach and disclose the use of the linker -C(O)-(OCH2CH2)n between the PMO and the peptide carrier sequence, US’457 does inform artisans that the carrier peptides may be linked to linker (see, e.g., US’457 at ¶[0107], noting that the “carrier peptide may be linked to the nucleic acid analogue . . . via an optional linker”).  Regarding claims 67, 70, 71, and methods of treating DMD using the disclosed constructs, US’457 teaches and discloses methods of treating animal models for Duchene muscular dystrophy (DMD) by administering to the mice NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216, which comprise an antisense morpholino targeting a mutation in the dystrophin gene (see, e.g., US’457 at ¶¶[0367], [0478]-[0483], Example 30).  Therefore, such methods and applications for treating DMD by administering Peptide-Oligomer compounds was already known in the prior art (see id.).  Furthermore, such compounds were disclosed and identified as antisense compounds targeting exon sequences in mRNA (see, e.g., US’457 at ¶¶[0478]; see also id. at abs, ¶¶[0003], [0005]-[0010]), and therefore it was well-understood, predicted, and expected that Peptide-Oligomers as taught by US’457 worked via targeting RNA sequences.
	The prior art differs from the instantly claimed invention as follows: The prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 only differ from the claimed compounds by the presence of the linker portion of instant R12, namely the -C(O)-(OCH2CH2)n- portion of 
    PNG
    media_image3.png
    60
    183
    media_image3.png
    Greyscale
, wherein instant R13 is a bond and R14 is fully taught by US’457 as explained above.
	Regarding the placement of a linker in the prior art embodiments: Although US’457 does not explicitly teach the presence of the linker C(O)-(OCH2CH2)n- in the disclosed compounds of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216, the prior art does explicitly teach that linkers may be present in the disclosed Peptide-Oligomer conjugates between the Peptide and Oligomer portions (see, e.g., US’457 at ¶[0107], referring to an optional linker; id. at id. at ¶[0159]-[0160]).  Accordingly, US’457 directs artisans to embodiments having the general form of 
5’-EG3-M23D-[Linker]-G(R)5-8-3’
In addition, US’457 provides guidance directing artisans to the general chemical composition of such linkers, by noting that “the linker may comprise any nonreactive moiety which does not interfere with transport or function of the conjugate” (see, e.g., US’457 at ¶[0163]).  Therefore, an artisan would readily appreciate that NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 could be modified using a linker known in the prior art, and would readily appreciate exactly where the linker would be placed to modify the prior art embodiments. 
	An artisan looking for potential linkers would reasonably look to the linker arts.  Critically, the linker of -C(O)-(OCH2CH2)2-3- was a prior art element and well known in the linker arts (i.e., “triethylene glycol”, “TEG”, Trigen, Triglycol).  Specifically, triethylene glycol was known in the nucleic acid oligomer arts and has been recognized as a synthetic linker moiety since at least circa 1993 (see, e.g., Ma at abs, 1754 at col I-II at bridging ¶), and was an art-recognized non-nucleotidic spacer suitable for use in antisense compounds at least circa 2009 (see, e.g., US’386 at col 26 at lines 16-31).  Accordingly, an artisan would readily appreciate in view of US’457, US’386, and Ma, that a triethylene glycol linker could be utilized as a linking moiety (i.e., spacer) in conjugates taught by US’457 and be conjugated to oligos, peptides, and reasonably located between the peptide and oligomer in Peptide-Oligomer conjugates.
	US’457 reasonably directs artisans to utilize triethylene glycol at the 5’ end.  US’457 explicitly teaches that the 3’ oligomer terminus may be modified by compounds set forth in Table 3 (see, e.g., US’457 at ¶[0281]-[0282], Table 3), which includes compound C22, which is -C(O)-(OCH2CH2)3-OH (see id.), which is already present in each of the prior art compounds at the 5’ terminus as “EG3” (see discussion above). Therefore, the addition or placement of such a linker would not be reasonably expected to alter the activity of the prior art embodiments. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: First, the instantly claimed invention is the simple substitution of a known prior art linker (e.g., -C(O)-(OCH2CH2)2-3-, as taught by Ma and US’386) into any one of the prior art compounds of NG-11-0045, NG-11-0009, NG-11-0010, or NG-11-0216 as taught by the primary reference, wherein the linker would be placed at a known and disclosed position exactly as taught and suggested by the primary reference (i.e., between the oligomer and peptide) according to the known methods of Peptide-Oligomer formation as taught by US’457, which would predictably yield antisense compounds of form 5’-EG3-M23D-[Linker]-G(R)5-8-3’, specifically compounds having the predicted and expected structure of 5’-EG3-M23D-[C(O)-(OCH2CH2)2-3]-G(R)5-8-3’, which would be predicted and expected to retain their utility as antisense agents capable of inducing exon 23 skipping and restoration of functional dystrophin expression in MDX mice, and additionally exhibit numerous benefits including having enhanced hydrophilicity, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer as taught and suggested by the primary reference (see, e.g., MPEP § 2143(I)(B), (G)).  Second, the instantly claimed invention is the simple combination of prior art elements (i.e., known prior art compounds, known linkers, known positions to place linkers) according to known methods of designing peptide-oligomer conjugates, to predictably and [Linker]-G(R)5-8-3’, specifically compounds having the predicted and expected structure of 5’-EG3-M23D-[C(O)-(OCH2CH2)2-3]-G(R)5-8-3’, which would be predicted and expected to retain their utility as antisense agents capable of inducing exon 23 skipping and restoration of functional dystrophin expression in MDX mice, and additionally exhibit numerous benefits including having enhanced hydrophilicity, reduced toxicity, increased stabilization, and increased cellular transport relative to the unmodified oligomer as taught and suggested by the primary reference (see, e.g., MPEP § 2143(I)(A), (G)).  Furthermore, each prior art element would merely be expected to perform the same function in combination as it does separately (see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 417, 82 USPQ2d 1385, 1396 (2007), noting that "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability”).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to make, use, and modify the prior art embodiments of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216, by adding a linker at an exact and known position suggested by the primary reference, wherein the linker was known and available in the prior art for use with antisense agents.  Furthermore, an artisan would reasonably predict and expect that such modified compounds would retain their same art-recognized utility, namely the ability to induce exon 23 skipping in MDX mice, and also beneficially exhibit additional hydrophilicity attributable to the added linker and carrier peptide.  In sum, adding a known linker to a known compound, at a known position, wherein such compound has a known and art-recognized utility, would merely yield the expected results.
. 



Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.  Arguments pertaining to withdrawn rejections have been rendered moot.
It is the Examiner’s understanding that Applicant traverses the prior rejection in view of US’457, Ma, and Catalog at pages 27-28 of the Reply (see, e.g., Reply filed 10/29/2021 at 27-28 at § “Third Rejection”).  Examiner notes that the arguments have been substantially rendered moot in view of the revised rejection set forth above.  Applicable arguments pertaining to US’457 and Ma are discussed below.
It is the Examiner’s understanding that Applicant generally summarizes the rejection (see, e.g., Reply filed 10/29/2021 at 27 at 1st full ¶).  This is neither disputed nor dispositive of the rejection; Examiner directs Applicant to the revised rejection set forth above.  
It is the Examiner’s understanding that Applicant is alleging that the Examiner failed to address the placement of a linker between the peptide and the PMO (see, e.g., Reply filed 10/29/2021 at 27 at 2nd full ¶).  Examiner directs Applicant to the previous rejection and revised rejection set forth above, which directly address the placement of the linker.  Specifically, US’457 teaches that a linker may optionally be present between the Peptide and Oligomer portions of the disclosed constructs (see, e.g., US’457 at ¶¶[0107], [0157]-[0160]).  For example, US’457 discloses that 

(see, e.g., US’457 at ¶[0107]).
This unambiguously informs artisans that the linker is located between the nucleic acid analogue and the carrier peptide, and therefore is not limited to a “tail” or terminal modification.  Similarly, US’457 informs artisans unambiguously that a linker may be located between the carrier peptide and the nucleic acid analogue at paragraphs [0157]-[0159] and [0162]-[0163], which identifies that 
In some embodiments, the carrier peptide is linked to the nucleic acid analogue directly without an intervening linker. . . .

In some embodiments, the nucleic acid analog is conjugated to the carrier peptide via a linker moiety selected from . . . an uncharged, non-amino acid linked moiety.
(see, e.g., US’457 at ¶¶[0157]-[0159]).
Again, this unambiguously informs artisans that the linker at issue is located between the nucleic acid analogue and the carrier peptide.  Furthermore, US’457 provides a discussion of additional cleavable linkers at paragraph [0163] and the usage of linkers capable of supporting multiple carrier peptides at paragraph [0162], and such disclosures only make sense in view of the knowledge that the linker is located between the nucleic acid analogue and carrier peptide sequence (see, e.g., US’457 at ¶¶[0107], [0157]-[0159], [0162]-[0163]).  Accordingly, US’457 clearly and unambiguously informs artisans that an optional linker would be unambiguously located internally between the nucleic acid analogue and the carrier peptide, exactly as set forth in the embodiment identified in the rejection, namely 5’-EG3-M23D-[Linker]-G(R)5-8-3’.  Critically, Applicant fails to address these prior art teachings or explain why an artisan would ignore such explicit guidance.  Therefore, such arguments are not persuasive because they are directly contradicted by the prior art.
see, e.g., Reply filed 10/29/2021 at 27 at final ¶ to 28 at 1st full ¶).  This is neither disputed nor dispositive of the revised rejection.  First, Ma has not been applied alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Second, Ma is relied upon to establish that the linker at issue, triethylene glycol, is a prior art element, used as a linked since at least circa 1993.  These facts appear undisputed on record.  Third, if Applicant means to allege that Ma is non-analogous art, this is not persuasive because, per MPEP § 2141.01(a)(I), art is analogous if it is reasonably pertinent to the problem faced by the inventor.  Here, the problem faced by the inventor is the use and application of linkers known in the art and suitable for use with nucleic acids.  Therefore, Ma is pertinent and analogous art.  Fourth, if Applicant means to allege that Ma teaches additional facts not relied upon by the Examiner, this is neither disputed nor dispositive of the rejection. Accordingly, arguments pertaining to Ma have been fully considered but not found persuasive because the arguments do not dispute the facts relied upon by the Examiner to support a rationale of obviousness.
Applicant addresses the Long reference individually at page 28 (see, e.g., Reply filed 10/29/2021 at 28 at 2nd full ¶).  Long is no longer relied upon in the revised rejection set forth above, and therefore such arguments are rendered moot.
Applicant alleges the “Examiner fails to articulate a motivation or reason” to arrive at the claimed invention (see, e.g., Reply filed 10/29/2021 at 25 at final ¶, in section pertaining to 
Applicant refers to unexpected results (see, e.g., Reply filed 10/29/2021 at 28 at 3rd full ¶). However, it is unclear to what alleged unexpected results Applicant is referring to that is applicable to the claim scope addressed in the revised rejection above.  No unexpected results are identified at pages 27-28 of the Reply (see, e.g., Reply filed 10/29/2021 at 27-28 at § “Third Rejection”).  If Applicant means to refer to the arguments set forth at pages 21-23 (see, e.g., Reply filed 10/29/2021 at 21 at 1st full ¶ to 25 at final ¶), these have been explicitly addressed in a separate section below, but not found persuasive.  
Accordingly, the proffered arguments have been fully considered but not found persuasive.  Therefore, claims 1, 4, 16, 18, 19, 53, 61, 67, 70, 71, and 76 are rejected.



Response to Allegations of Unexpected Results
Applicant refers to unexpected results (see, e.g., Reply filed 10/29/2021 at 28 at 3rd full ¶). However, it is unclear to what alleged unexpected results Applicant is referring to that is applicable to the claim scope addressed in the revised rejection above.  No unexpected results are identified at pages 27-28 of the Reply (see, e.g., Reply filed 10/29/2021 at 27-28 at § “Third Rejection”).  If Applicant means to refer to the arguments set forth at pages 21-23 (see, e.g., Reply filed 10/29/2021 at 21 at 1st full ¶ to 25 at final ¶), these are addressed below.
see, e.g., Reply filed 10/29/2021 at 21 at 1st full ¶ to 25 at final ¶).  Applicable portions of this discussion (see id) have been fully considered as set forth below. 
As an initial matter, it is the Examiner’s understanding that the alleged unexpected results are based entirely upon the “Zhou Declaration” (see id. at 21 at 2nd ¶ to 25 at final ¶), and the Applicant’s response to the Examiner’s previous determination that that Declaration was insufficient to establish unexpected results (see id. at 22 at 1st ¶ to 23 at final ¶).  With respect to the data presented in the “Zhou Declaration” (see id. at 21 at 2nd ¶ to 21 at final ¶), Examiner notes that such information was fully considered but not found persuasive for reasons set forth in the Action mailed 4/26/2021 at pages 38-49, which are incorporated herein.  However, as noted above, such information (in combination with Applicant’s arguments filed 10/29/2021) was reconsidered in view of the elected species and obvious variants thereof and the arguments filed 10/29/2021.  As noted above, and in the “Allowable Subject Matter” section below, upon reconsideration, embodiments comprising instant SEQ ID NO: 2 as required at instant claim 75, and obvious variants thereof, have now been reweighed.  Upon reconsideration in view of the Zhou Declaration and arguments filed 10/29/2021, the proffered evidence was deemed sufficient to identify unexpected results for a very narrow structural genus corresponding to the embodiments actually tested and evaluated, which are represented by instant claim 75, and have now been deemed free of the prior art. This determination was based upon the arguments of record in combination with the proffered evidence, and has been extended to obvious variants thereof, which also contained the additional structure of SEQ ID NO: 2.  However, the instant independent claims do not recite nor require the presence of SEQ ID NO: 2, and it is unclear 
Accordingly, the present issue is whether or not the “Zhou Declaration” is sufficient to rebut a determination of obviousness regarding the non-elected species of modified variants of NG-11-0045, NG-11-0009, NG-11-0010, or NG-11-0216 as discussed in the revised rejection above.  In brief, the data provided in the Reply filed 10/29/2021 in combination with the previous “Zhou Declaration” is insufficient to establish robust unexpected results that may be credibly extended to the full scope of instant claim 1.  This determination is discussed below.
As an initial matter, the Examiner incorporates by reference the discussion and analysis of the “Zhou Declaration” as set forth in the Action mailed 4/26/2021 at pages 38-49, which is maintained herein, except with the limited exception identified above with respect to species comprising instant SEQ ID NO: 2.
The proper analysis for determining whether or not alleged unexpected results are sufficient to rebut prima facie obviousness is discussed at MPEP § 716.02.  Specifically, per MPEP § 716.02, evidence of unexpected results must be commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)), weighed against the teachings of the prior art and expected results (see, e.g., MPEP § 716.02(c), noting that “Expected beneficial results are evidence of obviousness”), and provide statistical and practically significant results (see, e.g., MPEP § 716.02(b)) relative to the closest prior art of record (see, e.g., MPEP § 716.02(e)), wherein such data is presented in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  These requirements have been addressed and considered below.
MPEP § 716.02(a)
As noted in the previous analysis of the Zhou Declaration, Examiner again notes that an effect can either be expected or unexpected (see, e.g., MPEP § 716.02(a)(I)).  Therefore, a pertinent question to ask is simply what effect was expected in view of the combined teachings of the prior art?  Here, the prior art of record clearly identifies that such peptide-oligonucleotide conjugates could incorporate linkers between the Peptide and Oligomer portions.  Specifically, US’457 teaches that a linker may optionally be present between the Peptide and Oligomer portions of the disclosed constructs (see, e.g., US’457 at ¶¶[0107], [0157]-[0160]).  For example, US’457 discloses that 
....the carrier peptide may be linked to the nucleic acid analogue directly via the glycine or proline subunit or the carrier peptide may be linked to the nucleic acid analogue via an optional linker.
(see, e.g., US’457 at ¶[0107]).
This unambiguously informs artisans that the linker is located between the nucleic acid analogue and the carrier peptide, and therefore is not limited to a “tail” or terminal modification.  Similarly, US’457 informs artisans unambiguously that a linker may be located between the carrier peptide and the nucleic acid analogue at paragraphs [0157]-[0159] and [0162]-[0163], which identifies that 
In some embodiments, the carrier peptide is linked to the nucleic acid analogue directly without an intervening linker. . . .

In some embodiments, the nucleic acid analog is conjugated to the carrier peptide via a linker moiety selected from . . . an uncharged, non-amino acid linked moiety.
(see, e.g., US’457 at ¶¶[0157]-[0159]).
Again, this unambiguously informs artisans that the linker at issue is located between the nucleic acid analogue and the carrier peptide.  Furthermore, US’457 provides a discussion of additional cleavable linkers at paragraph [0163] and the usage of linkers capable of supporting multiple see, e.g., US’457 at ¶¶[0107], [0157]-[0159], [0162]-[0163]).  Accordingly, US’457 clearly and unambiguously informs artisans that an optional linker would be unambiguously located internally between the nucleic acid analogue and the carrier peptide, exactly as set forth in the embodiment identified in the rejection, namely 5’-EG3-M23D-[Linker]-G(R)5-8-3’.  Critically, Applicant fails to address these prior art teachings or explain why an artisan would ignore such explicit guidance.  
	Therefore, the prior art clearly and unambiguously directs artisans to the genus of compounds having the general structure of 5’-EG3-M23D-[Linker]-G(R)5-8-3’.  This is pertinent because an artisan would reasonably question and consider art-recognized benefits associated with linker structures as identified in the rejection, including the teachings of Ma et al. and US 8,592,386 B2 (Nov. 26, 2013), which direct artisans to triethylene glycol spacers.
	Triethylene glycol moieties have art-recognized, expected and predicted benefits. For example, US2008/0194463 A1 (Aug. 14, 2008; cited in previous action) reasonably informs artisans that triethylene glycol was an art-recognized moiety that provided expected benefits regarding increased solubility in PMO sequences (see, e.g., US’463 at Fig. 2I, ¶[0050], explaining that the a triethylene glycol moiety increases aqueous solubility of synthetic antisense oligomers”).  Therefore, triethylene glycol moiety is a prior art element, previously utilized with antisense PMOs, which would predictably and desirably be expected to “increase[] aqueous solubility of synthetic antisense oligomers” (see, e.g., US’463 at ¶[0050]). Therefore, any enhancement or improvement attributable to the enhanced solubility of the triethylene glycol moiety cannot be said to be unexpected or unpredicted.
see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol).
	Critically, the proffered data merely tests “two comparator peptide-oligonucleotide-conjugates” completely lacking a second Triethylene glycol linker (see Dec. at ¶[6]).  Accordingly, such results do not establish “unexpected” results, but reasonably appear to merely product the expected and predicted result of duplicating and rearranging a triethylene glycol moiety (see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility).
	Accordingly, “greater than expected results” were not unambiguously shown in the proffered data of record.  Critically, Applicant fails to explain or address how the proffered data establishes any unexpected results in view of the prior art regarding the expected and predicted benefits of triethylene glycol (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).

MPEP § 716.02(b), Practical Significance
As noted in the previous Action, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, a basic question is “how is the proffered evidence practically significant?”.  
When considered in the light most favorable to the Applicant, the proffered data cannot be reasonably deemed practically significant as required by MPEP § 716.02(b)(I).  Critically, the proffered data establishes that the tested compounds showed increased toxicity relative to comparators (see, e.g., Spec. filed 6/13/2018 at 50 at lines 1-10).  From a practical standpoint, it is unclear why an artisan would consider compounds with increased toxicity to be of practical use since such compounds often result in death (see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2; see also id. at Table 10 on 49-50, showing that multiple samples resulted in death).  Critically, the therapeutic index (TI) of the comparator PPMO-8 is actually higher than the experimental sample of PPMO-4 once the increased toxicity of PPMO-4 is accounted for (see, e.g., Spec. filed 6/13/2018 at 50 at line 15 to 51 at line 2, noting that PPMO-8 has a TI of 16.6, whereas PPMO-4 has a lower TI of only 14.6).  This is pertinent because it suggests that the PPMO-8 (the control) is superior overall relative to PPMO-4 once toxicity and activity are each considered (see id).  Again, from a practical standpoint, it stretches the imagination to arrive at how increased toxicity, potential death, and a lower therapeutic index could be described as “practically significant” result.
worse therapeutic index relative to the positive control, that PPMO-4 has “unexpectedly displayed improved potency” (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).  This statement avoids the issue of evidence, namely statistically significant evidence as required by MPEP § 716.02(b)(I).  Critically, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Here, the alleged “improved potency” appears to refer to Figures 3 and 5 (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).  However, these figures lack statistical significance (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7], noting that Declarant does not discuss statistical significance of the proffered results). To date, zero art-recognized tests for statistical significance have been unambiguously set forth in the originally filed disclosure (see Spec., passim).  Although at Table 7, an “Error (SD)” value is reported, this is presumably “standard deviation”.  One of ordinary level of skill in the scientific arts appreciates that a standard deviation is a measure of variation in a sample but does not, alone, imply a particular level of statistical significance.  Notably, no p-value is reported, no unambiguous test for statistical significance is reported, and therefore it is prima facie unclear whether or not the proffered data and observed differences are statistically significant or if such data is statistically indistinguishable from the controls.  Accordingly, in the absence of statistically significant data, Applicant’s reliance upon the alleged “improved potency” is not persuasive because no objective supporting evidence commensurate in scope with the requirements of MPEP § 716.02 has been placed on record showing such “practical significance” (see, e.g., Reply filed 10/29/2021 at 23 at 3rd full ¶).

MPEP § 716.02(b), Statistical Significance
As noted in the previous Action, per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  Therefore, a basic question is “is the proffered evidence statistically significant?”.  In brief, the answer is no.
Per MPEP § 716.02(b)(I), the burden is on the Declarant to provide evidence establishing that “the differences in results are in fact unexpected and unobvious and of both statistical and practical significance” (see, e.g., MPEP § 716.02(b)(I)).  The proffered figures and data lack statistical significance (see, e.g., Dec. filed 1/29/2021 at ¶¶[5]-[7], noting that Declarant does not discuss statistical significance of the proffered results). This issue was raised in the previous reply, but Applicant did not address it in the response filed 10/29/2021.
To date, zero art-recognized tests for statistical significance have been unambiguously set forth in the originally filed disclosure (see Spec., passim).  Although at Table 7, an “Error (SD)” value is reported, this is presumably “standard deviation”.  One of ordinary level of skill in the scientific arts appreciates that a standard deviation is a measure of variation in a sample but does not, alone, imply a particular level of statistical significance.  Notably, no p-value is reported, no unambiguous test for statistical significance is reported, and therefore it is prima facie unclear whether or not the proffered data and observed differences are statistically significant or if such data is statistically indistinguishable from the controls.  

MPEP § 716.02(c)
Per MPEP § 716.02(c)(II), "Expected beneficial results are evidence of obviousness of a claimed invention”.
As discussed above under MPEP § 716.02(a), Triethylene glycol moieties have art-recognized, expected and predicted benefits. For example, US2008/0194463 A1 (Aug. 14, 2008; cited in previous action) reasonably informs artisans that triethylene glycol was an art-recognized moiety that provided expected benefits regarding increased solubility in PMO sequences (see, e.g., US’463 at Fig. 2I, ¶[0050], explaining that the a triethylene glycol moiety increases aqueous solubility of synthetic antisense oligomers”).  Therefore, triethylene glycol moiety is a prior art element, previously utilized with antisense PMOs, which would predictably and desirably be expected to “increase[] aqueous solubility of synthetic antisense oligomers” (see, e.g., US’463 at ¶[0050]). Therefore, any enhancement or improvement attributable to the enhanced solubility of the triethylene glycol moiety cannot be said to be unexpected or unpredicted.
	The proffered data failed to control for the expected prior art benefits of increased solubility.  Such expected results could be tested and evaluated by simply conjugating a triethylene glycol moiety to the external tail position of the carrier peptide, rather than as an internal linker, and showing that the specific usage of triethylene glycol specifically as a linker rather than a tail moiety resulted in an unexpected benefit.  In view of the record, placement of a expected to yield similar, obvious, and expected levels of enhanced solubility (see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol).
	Critically, the proffered data merely tests “two comparator peptide-oligonucleotide-conjugates” completely lacking a second Triethylene glycol linker (see Dec. at ¶[6]).  Accordingly, such results do not establish “unexpected” results, but reasonably appear to merely product the expected and predicted result of duplicating and rearranging a triethylene glycol moiety (see, e.g., MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility).
Here, improved pharmacokinetic parameters attributable to increased solubility attributable to the presence of an additional triethylene glycol moiety is an “expected” result.  As noted at MPEP § 716.02(c)(II), "Expected beneficial results are evidence of obviousness of a claimed invention”.  Therefore, absent objective evidence to the contrary, the evidence of record supports a determination of obviousness per MPEP § 716.02(c)(II) and the art-recognized attributes of triethylene glycol. 
Examiner acknowledges that Applicant attempts to allege that PPMO-4 satisfies the requirements of MPEP § 716.02(c)(I) (see, e.g., Reply filed 10/29/2021 at 23 at final ¶).  PPMO-4 and obvious variants thereof have been identified as allowable.  However, Examiner notes that MPEP § 716.02(c)(I) does not weight in favor of Allowability because (i) no unexpected results commensurate in scope with the requirements of MPEP § 716.02 have actually been set forth on record as discussed in the instant section, and (ii) as noted above under the discussions of 
Therefore, MPEP § 716.02(c) weights against a conclusion of non-obviousness but instead favors a determination of obviousness.
MPEP § 716.02(d)
MPEP § 716.02(d) requires that evidence of unexpected results be commensurate in scope with the claimed invention.  Here, pending claim 1 encompasses >>trillions of embodiments, and the proffered evidence pertains to four, highly similar embodiments.  Therefore, absent clear supporting evidence to the contrary, it is not credible to conclude >>trillions of embodiments are represented by four highly-similar embodiments.  The existence of “clear supporting evidence to the contrary” is considered below.
One relevant issue under MPEP § 716.02(d)(I) is whether or not “one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof” to other claimed, but untested embodiments.  Here, all proffered evidence of record in the Zhou Declaration pertains to an extremely narrow subgenus of highly similar species (see, e.g., Spec. at Table 2, showing that PPMO-1, PPMO-4, PPMO-5, PPMO-6, and PPMO-7 all share substantial portions of chemical structures, including the same, exact oligonucleotide of “M23D” (SEQ ID NO: 2)). Accordingly, as noted in the previous action, even in the light most favorable to the Declarant, such limited data cannot be said to be commensurate in scope to all embodiments encompassed by the pending claims, because the claims are not limited to the tested structures, do not require the exact oligonucleotide of “M23D”, and are not required to exhibit any level of “exon 23 skipping” at all.  Notably, a requisite for establishing a “trend” or trendline is the existence of data pertaining i.e., two different data points evidencing permissible structural variations that can be made without abrogating the alleged unexpected results), which evidence that the breadth of the observed data is applicable to the full scope of claimed products.
No structural variability has been shown or tested for embodiments lacking the exact oligonucleotide sequence of “M23D” (SEQ ID NO: 2).  This raises a material concern, namely “is SEQ ID NO: 2 representative of all antisense sequences encompassed by instant claim 1?”  In brief, the answer is “no”.  In the Declaration, the Declarant failed to explain why the limited structures tested were commensurate in scope with the claims (see, e.g., MPEP § 716.02(b), noting that it is Declarant’s burden to explain proffered evidence and explain how the evidence establishes unexpected results).  It is the Examiner’s determination that SEQ ID NO: 2 is not reasonably representative of the >>trillions of sequences encompassed by instant claim 1 because 
Instant SEQ ID NO: 2 appears to be a highly optimized prior art sequence (see, e.g., US 2012/0058946 A1 (March 8, 2012); cited in previous action; at US’946 at abs, ¶[0171], and SEQ ID NO: 2), which was explicitly designed and optimized to “restore correct splicing” (see, e.g., id. at ¶[0171]).  
Instant SEQ ID NO: 2 was disclosed by Sazani et al. and specifically identified as targeting a specific mutation at exactly nucleotide 654 in a model system (see, e.g,. Sazani et al., Nuclear antisense effects of neutral, anionic and cationic oligonucleotide analogs, Nucleic Acids Research, vol. 29(19):3965-3974 (2001); at Table 1 on 3966 at Oligomers “1” through “6”, Fig. 1 on 3968, 3966 at § Antisense oligonucleotides), wherein a similar oligo targeting a 705 position was utilized as a negative control (see id).  
(i) other sequences have different structures and no variability in this portion of the structure was tested or evaluated, (ii) SEQ ID NO: 2 appears to be an optimized prior art sequence, whereas the majority of the sequences encompassed by instant claim 1 would not reasonably be optimized for a particular target, (iii) zero objective evidence of record established that such results are applicable to any other structures, genes, or application comprising any other oligonucleotide sequence besides “M23D” intended to induce exon skipping, and (iv) the evidence of record shows a sequence that targets the same gene as SEQ ID NO: 2, but merely located less than 70 bases away, was utilized as a negative control (see, e.g,. Sazani et al. (2001) at Table 1 on 3966 at Oligomers “1” through “6”, Fig. 1 on 3968, 3966 at § Antisense oligonucleotides).  Therefore, no structural variability was tested or accounted for at the antisense portion of the structure and the single sequence tested is not representative of the all current sequences to all current exons of all possible genes.
Accordingly, as noted in the prior Action, even when considered in the light most favorable to the Declarant, data limited to such highly similar structures cannot reasonably be said to be representative or otherwise commensurate in scope with the vast and highly varied genus presently at instant claim 1, since zero objective evidence of record established that such results are applicable to any other structures, genes, or application comprising any other oligonucleotide sequence besides “M23D” intended to induce exon skipping.  Therefore, the proffered evidence fails to establish unexpected results sufficient to rebut a determination of prima facie evidence at least because the proffered evidence is insufficient to satisfy the requirements of MPEP § 716.02(d).
see, e.g., Reply filed 10/29/2021 at 22 at 1st full ¶ to 23 at 2nd full ¶).  Such arguments have been fully considered but not found persuasive for multiple reasons as explained below: 
First, such arguments are not in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)). 
Second, the Applicant’s statements appear wholly unsupported by objective supporting evidence pertaining to instant SEQ ID NO: 2 and the claimed and tested embodiment. Therefore, such arguments amount to conjecture and arguments of counsel.  Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record, and a showing of unexpected results requires objective evidence (see, e.g., MPEP § 716.02).  
Third, Applicant’s reliance upon the references of Gebski et al. and Yin et al. are misplaced and insufficient (see, e.g., Reply filed 10/29/2021 at 22-23 at bridging ¶).  Applicant fails to direct Examiner to any specific disclosure within such references (see id., noting that Applicant generally directs the Examiner to both complete documents without any citation to a specific page, column, or paragraph).  Therefore it is prima facie unclear what actual disclosure in such documents allegedly supports the Applicant’s position that the “Zhou Declaration” is applicable to embodiments lacking the structure of SEQ ID NO: 2.
Fourth, upon evaluation, the relevance of the references of Gebski et al. and Yin et al. is unknown and prima facie ambiguous (see, e.g., Reply filed 10/29/2021 at (i) neither reference pertains to any compounds tested in the “Zhou Declaration”; (ii) neither reference appears to recite or test instant SEQ ID NO: 2; (iii) neither reference would reasonably or credibly be interpretable by one of ordinary skill in the art to evidence that the “Zhou declaration” could be meaningfully extended to all compounds within the scope of instant claim 1, since no such discussion is presented.  Notably, (iv) Gebski et al pertains to an unclaimed sense oligonucleotide “leash” structure (see, e.g., Gebski et al. at abs, Fig. 1 on 1803) and appears wholly unrelated to the instant claims; whereas (v) Yin et al. pertains to unclaimed peptide structures, unclaimed peptide nucleic acid structures (see, e.g., Yin at abs, Fig. 1 on 1296). In sum, Applicant’s ill-explained reliance upon these two references is ineffective to rebut obviousness or suggest that the unrelated “Zhou Declaration” could be meaningfully extended to all >>trillion embodiments encompassed by instant claim 1.
Fifth, the Applicant’s statements regarding the opinions of “one of skill in the art” are arguments of counsel unsupported by objective evidence (see, e.g., Reply filed 10/29/2021 at 22 at 1st full ¶ to 23 at 2nd full ¶). Such statements are understood to be an attempt to place an opinion on record that the Examiner’s findings of record would be met with skepticism by experts.  MPEP § 716.01(a) states that objective evidence supporting skepticism of experts will be fully considered; however, MPEP § 716.01(c) states that objective evidence must be supported by actual proof, and states that arguments of counsel cannot take the place of evidence in the record.  In the instant case, no objective evidence supporting a conclusion of 
In sum, the Applicant’s arguments attempting to establish that the previous evidence discussed in the Zhou disclosure is commensurate in scope with the vast and highly varied chemical structures of instant claim 1 (see, e.g., Reply filed 10/29/2021 at 22 at 1st full ¶ to 23 at 2nd full ¶) has been fully considered but not found persuasive.
	It is the Examiner’s understanding that the Applicant’s opinion iterated at page 23 regarding “a nexus between the unexpected results and the claimed compounds” (see, e.g., Reply filed 10/29/2021 at 23 at 2nd full ¶) is premised upon the assumption that the previous arguments were persuasive (see, e.g., Reply filed 10/29/2021 at 22 at 1st full ¶ to 23 at 2nd full ¶).  As discussed above, such arguments were not persuasive.  Accordingly, the statements regarding a “nexus” are unsupported opinions of counsel. Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record.  Zero objective evidence of record establishes or suggests that an artisan would credibly consider the limited structures in the Zhou declaration comprising instant SEQ ID NO: 2 and tested using a single exon-skipping application in a single gene, as a nexus extendable to >>trillions of embodiments lacking SEQ ID NO: 2, not limited to exon-skipping applications in that gene, and not even requiring the specific structures tested (see, e.g., instant claim 1).

MPEP § 716.02(e)
Per MPEP § 716.02(e), to rebut a prima facie case of obviousness, a showing of unexpected results must establish a statistical difference via a comparison of the claimed invention with the closest prior art of record or else a comparison of prior art that is closer than that applied by the Examiner (see, e.g., MPEP § 716.02(e)).  
It is the Examiner’s position that the closest prior art of record are the compounds NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 as taught by the primary reference.  It is the Examiner’s understanding that Applicant is alleging that the evidence of record pertaining to PPMO-4 and compounds comprising SEQ ID NO: 2 are sufficient to satisfy the requirements of MPEP § 716.02(e) (see, e.g., Reply filed 10/29/2021 at 24-25 at final ¶).  
Per MPEP § 716.02(e)(I), Applicant “may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner”.  Here, there is no evidence that the tested comparators are “more closely related” to the claimed invention at claim 1 relative to NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 as taught by the primary reference.  Furthermore, per MPEP § 716.02(e)(II), 
Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other.
Here, zero evidence of record establishes that the tested comparators are “sufficiently similar” to NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 such that testing of the comparators “would provide the same information as to the other”.  Therefore, at best, PPMO-4 might be NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216.  Accordingly, even assuming arguendo that unexpected results pertaining to PPMO-4 were established, it would not be sufficient to rebut prima facie obvious with respect to the equally close prior art of NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216. 
	In sum, it is the Examiner’s position that the proffered data fails to satisfy MPEP § 716.02(e) by testing all equally close prior art references of record. Therefore, no evidence of unexpected results sufficient to rebut prima facie obviousness has been placed on record at this time. 
	It is the Examiner’s position that the closest prior art of record are the compounds NG-11-0045, NG-11-0009, NG-11-0010, and NG-11-0216 as taught by the primary reference.  Because these equally close species were not tested, evaluated, and discussed in the Declaration, then the proffered evidence fails to satisfy the requirements of MPEP 716.02(e).
MPEP § 716.02(g)
The remarks provided in the Reply filed 10/29/2021 were not in the form of a Declaration or Affidavit. "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001.".  Therefore, all arguments referencing the level of skill in the art, conjecturing about the opinions and conclusions that would be made by artisans, etc., amount to conjecture and arguments of counsel.  Per MPEP § 761.01(c)(II), arguments of counsel cannot take the place of evidence in the record, and a showing of unexpected results requires objective evidence (see, e.g., MPEP § 716.02).
Accordingly, the newly filed statements are insufficient to satisfy MPEP § 716.02(g).
Conclusion
It is the Examiner’s position that in view of the current record, no evidence of unexpected results have been placed on record commensurate in scope with the requirements set forth at MPEP 716.02.  Specifically, the proffered results (i) appear to lack practical and statistical significance (see, e.g., MPEP 716.02(b)), (ii) do not unambiguously identify “unexpected” results in view of the prior art knowledge of triethylene glycol (see, e.g., MPEP 716.02(a)), (iii) appear to only show the expected results attributable to enhanced solubility by the duplication/rearrangement of a triethylene glycol moiety (see, e.g., MPEP 716.02(c), MPEP § 2144.04(VI)(B), (C), noting that duplicating a triethylene glycol moiety would be expected to merely duplicate the effect attributable to triethylene glycol, namely enhancement of solubility), (iv) are not commensurate in scope with the claimed embodiments (see, e.g., MPEP 716.02(d)), and (v) fail to test the closest prior art (see, e.g., MPEP 716.02(e))
Therefore, Applicant’s allegations of unexpected results as they pertain to the revised rejection above, have been fully considered but not found persuasive. It is the Examiner’s position that no unexpected results have been unambiguously established on record commensurate in scope with the requirements of MPEP § 716.02.

Allowable Subject Matter
Claim 75 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all pertinent limitations of the base claim and any intervening claims.



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	WO2008036127A2 (Hassinger et al.; March 27, 2008; cited in previous action) identifies that, circa 2008, it was known in the PMO arts that carrier peptides could be conjugated at the 3’ or 5’ end of morpholinos, or at positions along the backbone (see, e.g., WO’127 at 43, Fig. 2O), including arginine rich peptides (see, e.g., WO’127 at Figs. 2L, 2P, 2Q).  WO’127 discusses the utility of triethylene glycol and identifies that “[i]n some cases it is advantageous to introduce a triethylene glycol containing moiety (“Tail”) which increases aqueous solubility of the morpholino oligomers” (see, e.g., WO’127 at 41 at lines 20-24; see also id. at page 22 at lines 4-5), and the tail is identified as “HOCH2CH2OCH2CH2OCH2CH2OC(O)” (WO’127 at 41 at lines 25-30, Fig. 2I).  Accordingly, the placement of carrier peptides at the 3’end, 5’end, or in the backbone units was already known and taught in the prior art circa 2008; furthermore the utility of triethylene glycol moieties was already known and appreciated in the PMO arts circa 2008.
US 2012/0058946 A1 (March 8, 2012; cited in previous action) teaches and discloses instant SEQ ID NO: 2 (i.e., GCT ATT ACC TTA ACC CAG) (compare instant SEQ ID NO: 2 with US’946 at abs, ¶[0171], and SEQ ID NO: 2, showing 100% sequence identity).  US’946 identifies that the PMO sequence of SEQ ID NO: 2 was designated “654” and had a known target sequence, was conjugated to multiple cell penetrating peptides, and administered to transgenic mice (see, e.g., US’946 at ¶[0171]-[0173], Figures 7A-7P, Table 2, ¶[0046]).  Accordingly, instant SEQ ID NO: 2 is a prior art element having a known target, function, and utility.  
Long et. al (mini-Peg Section of Peptides International 2007 - 2008 Catalog, Peptides International, pages 41-43, (2007); hereafter “Catalog”; cited in previous action) discusses linkers suitable for use with antisense agents.
Swenson et al. (Chemical Modifications of Antisense Morpholino Oligomers Enhance Their Efficacy against Ebola Infection, Antimicrobial Agents and Chemotherapy, vol. 53(5):2089-2099 (2009); hereafter “Swenson”; cited in previous action) provides a general overview of the field of antisense technology at issue in the pending claims (see, e.g., Swenson at abs, Fig. 1, 2090 at col 1 at 1st partial ¶ and 1st-2nd full ¶¶, Table 1 on 2095, Table 2 on 2096); Swenson explicitly teaches and discloses peptide-morpholino conjugates of form: 
[Triethylene glycol Piperazine Trailer]-[PMO]-[Linker]-[Arg-Rich Peptide]
(see, e.g., Swenson at abs, Fig. 1 on 2090, 2090 at col I at 1st partial ¶ to 2nd full ¶, Fig. 4 on 2092, Fig. 5 on 2093, 2093 at col II at final ¶), wherein the use of the [Arg-Rich Peptide] is shown to enhance antisense efficacy (see, e.g., Swenson at abs, 2094 at col I at 1st full ¶, 2094 at col II at 1st and 3rd full ¶¶, Table 1 on 2095, Table 2 on 2096, 2096 at col I-II at bridging ¶, 2097 at col I at 1st full ¶ to col II at 1st full ¶, noting that “B” acts as a linker).  See, e.g., Swenson at Fig. 1 on 2090, which is reproduced in part below:

    PNG
    media_image4.png
    433
    388
    media_image4.png
    Greyscale

US2008/0194463 A1 (Aug. 14, 2008; cited in previous action) informs artisans that triethylene glycol was an art-recognized moiety that provided expected benefits regarding solubility in PMO sequences (see, e.g., US’463 at Fig. 2I, ¶[0050], explaining that the “introduction [of[ a triethylene glycol containing moiety (“Tail”) [] increases aqueous solubility of synthetic antisense oligomers”).  Accordingly, an artisan would readily appreciate that a -(CH2CH2O)3C(O)- containing moiety is a prior art element, previously utilized with antisense PMOs, which would predictably and desirably “increase[] aqueous solubility of synthetic antisense oligomers” (see, e.g., US’463 at ¶[0050]).
Järver et al. (Peptide-mediated Cell and In Vivo Delivery of Antisense Oligonucleotides and siRNA, Molecular Therapy-Nucleic Acids, vol. 1(e27)):1-17 (Jun 12, 2012); hereafter “Jarver”; cited in IDS filed 10/25/2019 as cite No. 2) identifies that arginine-rich peptides had previously been conjugated to morpholinos (“PMOs”) using piperazine linkers (see, e.g., Jarver at Table 4 on 8).
Sazani et al. (Repeat-Dose Toxicity Evaluation in Cynomolgus Monkeys of AVI-4658, a Phosohorodiamidate Morpholino Oligomer (PMO) Drug for the Treatment of Duchenne Muscular Dystrophy, International Journal of Toxicology, vol. 30(3):3313-321 (2011); cited in IDS filed 9/14/2018 as cite no: 2) pertains to Phosphorodiamidate Morpholino Oligomers (PMOs) (see, e.g., Sazani at title, abs), and discloses discloses AVI-4658 (see, e.g., Sazani at abs, Fig. 1 on 314, reproduced in part below):

    PNG
    media_image5.png
    762
    892
    media_image5.png
    Greyscale

Sazani identifies that AVI-4658 is a morpholino oligomer (PMO) drug designed to treat patients with Duchene muscular dystrophy (DMD), and the mechanism of action is understood to be via antisense recognition of mRNA at exon 51 (see, e.g., Sazani at abs, 313 at col I at § Introduction).


Conclusion
No claims are allowed, but claim 75 is directed to allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654